                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JALIL COOPER                                 :
                                             :
       v.                                    :       CIVIL ACTION NO. 16-4235
                                             :
M. QUIGLEY, ET AL.                           :


                                         ORDER

       This 16th day of March 2020, it is hereby ORDERED that Plaintiff’s Motion for Post

Trial Relief, (ECF 103) is DENIED. Judgement is hereby ENTERED in favor of Defendants

and against Plaintiff. The Clerk is requested to mark this case closed.




                                                    /s/ Gerald Austin McHugh____________
                                                      United States District Judge
